Case 1:19-cv-21173-JJO Document 145 Entered on FLSD Docket 05/26/2020 Page 1 of 23



                               UNITED STATES DISTRICT COURT
                               SOUTHERN DISTRICT OF FLORIDA
                               Case No. 19-21173-CIV-O’SULLIVAN
                               Case No. 18-23585-CIV-O’SULLIVAN
                                          [CONSENT]

   JOSE RODRIGUEZ and
   MARCEE K. RODRIGUEZ,
   Plaintiffs,

   v.

   GEOVERA SPECIALTY
   INSURANCE COMPANY,
   Defendant.
                                             /


                                            ORDER

          THIS MATTER is before the Court on the Plaintiffs Jose Rodriguez’s and Marcee

   K. Rodriguez’s Motion to Tax (DE # 129, 3/24/20 in case 19cv21173 and DE # 152,

   3/24/20 in case 18cv23585). These matters were referred to Chief United States

   Magistrate Judge John J. O’Sullivan for all proceedings and the entry of judgment by

   the Honorable Federico Moreno and the Honorable Ursula Ungaro, United States

   District Court Judges for the Southern District of Florida pursuant to 28 U.S.C. § 636(b).

   (DE # 64, 11/26/19 in case 19cv21173 and DE # 90, 10/31/19 in case 18cv23585).

   Having carefully considered the issues, the court file, and applicable law, the

   undersigned respectfully rules that the Plaintiffs Jose Rodriguez’s and Marcee K.

   Rodriguez’s Motion to Tax (DE # 129, 3/24/20 in case 19cv21173 and DE # 152,

   3/24/20 in case 18cv23585) be GRANTED in part and DENIED in part in accordance

   with the following Order.
Case 1:19-cv-21173-JJO Document 145 Entered on FLSD Docket 05/26/2020 Page 2 of 23



                                         BACKGROUND

          This matter is a breach of contract action regarding two claims by the insured

   individuals (the plaintiffs) against their insurer (the defendant). The jury returned

   verdicts in favor of the plaintiffs in both cases in the total amount of $111,087.63. Final

   Judgment was entered in favor of the plaintiffs on February 26, 2020. The defendant

   stipulated that the plaintiffs are entitled to taxable costs, and the plaintiffs are seeking

   those costs.

          The plaintiffs filed the Plaintiffs Jose Rodriguez’s and Marcee K. Rodriguez’s

   Motion to Tax Costs (DE # 129, 3/24/20 in case 19cv21173) on March 24, 2020. The

   defendant filed Geovera’s Response to Plaintiff’s Jose Rodriguez’s and Marcee K.

   Rodriguez’s Motion to Tax Costs (DE # 130, 4/7/20 in case 19cv21173) on April 7,

   2020. The plaintiff filed a reply (DE # 135, 4/14/20 in case 19cv21173) on April 14,

   2020. This matter is ripe for adjudication.

                                              ANALYSIS

          The plaintiff seeks to recover costs pursuant to 28 U.S.C. § 1920, Fed.R.Civ.P.

   54(d)(1), and Local Rule 7.3(c). The plaintiff seeks costs in the amount of $53,049.311,2

   in this matter.




          1
           In the Motion, the plaintiff sought $59,788.87 in costs. In the reply, the plaintiff agreed
   to reduce the amounts requested for mediation, travel, research, courier/shipping charges, and
   parking, for a total reduction of $6,739.56. $59,788.87 minus $6,739.56 equals $53,049.31.
          2
           The undersigned notes that the plaintiffs provided an affidavit of Ramon Abadin in
   support of their motion, and Mr. Abadin’s affidavit indicated that the plaintiffs were entitled to
   recover $41,718.95 in costs.


                                                    2
Case 1:19-cv-21173-JJO Document 145 Entered on FLSD Docket 05/26/2020 Page 3 of 23



   A.     Prevailing Party

           Rule 54(d)(1) of the Federal Rules of Civil Procedure provides that costs other

   than attorneys' fees shall be allowed to the prevailing party unless the court otherwise

   directs. Fed. R. Civ. P. 54(d)(1). A “prevailing party,” for purposes of the rule, is a party

   in whose favor judgment is rendered. See Util. Automation 2000, Inc. v.

   Choctawhatchee Elec. Co-op., Inc., 298 F.3d 1238, 1248 (11th Cir. 2002).

          Final Judgement was entered in favor of the plaintiffs in this matter and the

   defendant stipulated that the plaintiff is entitled to costs in this matter. Accordingly, the

   plaintiff is the prevailing party in this case and is entitled to recover reasonable costs.

   B.     Taxable Costs

          Title 28, United States Code, Section § 1920 sets out the specific costs that may

   be recovered:

          A judge or clerk of any Court of the United States may tax as costs the

          following:


                 (1) Fees of the clerk and marshal;

                 (2) Fees for printed or electronically recorded transcripts
                 necessarily obtained for use in the case;

                 (3) Fees and disbursements for printing and witnesses;

                 (4) Fees for exemplification and the costs of making copies of any
                 materials where the copies are necessarily obtained for use in the
                 case;

                 (5) Docket fees under section1923 of this title;

                 (6) Compensation of court appointed experts, compensation of
                 interpreters, and salaries, fees, expenses, and costs of special


                                                  3
Case 1:19-cv-21173-JJO Document 145 Entered on FLSD Docket 05/26/2020 Page 4 of 23



                  interpretation services under section 1828 of this title.

   28 U.S.C. § 1920.

          In the exercise of sound discretion, trial courts are accorded great latitude in

   ascertaining taxable costs. However, in exercising its discretion to tax costs, absent

   explicit statutory authorization, federal courts are limited to those costs specifically

   enumerated in 28 U.S.C. § 1920. U.S. E.E.O.C. v. W&O, Inc., 213 F.3d 600, 620 (11th

   Cir. 2000).

          1.      Fees of the Clerk

          The plaintiff seeks to recover $1,233.00 for fees of the Clerk. Subsection 1920(1)

   allows for the recovery of "fees of the clerk and marshal." 28 U.S.C. § 1920(1).

   Included in the requested amount is a request for $411.00 for the costs associated with

   the filing of a State Court case involving a broken beer bottle. The defendant argues

   that the plaintiffs did not provide any case law indicating they are entitled to recover the

   fees of the clerk in an unrelated matter. In the reply, the plaintiffs assert that the beer

   bottle case was part of the defendant’s defense of this action at trial, that the defendant

   petitioned the Court to use evidence from the beer bottle case, and that the defendant’s

   corporate representative admitted the claim presented in the beer bottle case was

   covered under the policy. The undersigned finds that the cost of filing a separate action

   in state court is not compensable as a cost in the cases before this Court. Accordingly,

   the Court will not allow recovery of the fees of the clerk from the beer bottle case, will

   reduce the plaintiffs’ costs in the amount of $411.00, and award the plaintiffs $822.00

   for fees of the clerk.



                                                 4
Case 1:19-cv-21173-JJO Document 145 Entered on FLSD Docket 05/26/2020 Page 5 of 23



          2.     Fees for Service of Summonses and Subpoenas

          The plaintiff seeks to recover $240.00 in costs for the service of summonses and

   subpoenas. Costs for the service of summonses and subpoenas are permitted under

   28 U.S.C. § 1920. Private process server fees may be taxed. E.E.O.C., 213 F.3d at

   623. The plaintiffs seek $15.00 for the service of process in the beer bottle case. As

   outlined above, the plaintiffs are not entitled to recover costs associated with the beer

   bottle case, and the request should be reduced by $15.00 for these costs. The plaintiffs

   also seek a rush fee in the amount of $40.00 for service on Bradley LaBonde, and a

   service fee of $75.00 for the service on GeoVera’s expert Ryon Plancer. Private

   process server fees are normally limited to $65.00, the standard hourly rate that the

   U.S. Marshals Service charges for serving a document, and the plaintiffs’ recovery

   should be limited to $65.00 and reduced by $10.00. “According to 28 C.F.R. §

   0.114(a)(3), the United States Marshals Service shall routinely collect fees of $65.00 per

   hour for process served or executed personally for each item served, plus travel costs

   and out-of-pocket expenses. Therefore, to the extent Riverside Marina may recover any

   of its service fees, it is limited to $65.00 per hour.” Arnold v. Heritage Enterprises of St.

   Lucie, LLC, No. 13-14447-CIV, 2017 WL 8794776, at *2 (S.D. Fla. Sept. 21, 2017),

   report and recommendation adopted, No. 13-14447-CIV, 2018 WL 1795446 (S.D. Fla.

   Jan. 11, 2018). Additionally, rush fees are not taxable under 28 U.S.C. § 1920, and the

   plaintiffs’ costs should be reduced by $40.00 for the requested rush fees. Dewitt v.

   Daley, No. 05-61418-CIV, 2007 WL 9698322, at *7 (S.D. Fla. Nov. 29, 2007), report and

   recommendation adopted, 2007 WL 9698332 (S.D. Fla. Dec. 17, 2007); James v. Wash



                                                 5
Case 1:19-cv-21173-JJO Document 145 Entered on FLSD Docket 05/26/2020 Page 6 of 23



   Depot Holdings, Inc., 242 F.R.D. 645, 650 (S.D. Fla. 2007).

          Moreover, the defendant asserts that Julio Basanta was not listed on the

   plaintiffs’ witness list so the plaintiffs are not entitled to recover the service fee

   associated with Mr. Basanta. The plaintiffs assert that Mr. Basanta was listed on the

   witness list and they are entitled to recover the costs associated with his service. The

   undersigned finds that there is no reason to reduce the plaintiffs’ cost request for the

   service of Mr. Basanta because the plaintiffs assert he was indeed listed on their

   witness list. Accordingly, the undersigned finds that a reduction of $65.00 ($15.00 +

   $10.00 + $40.00 = $65.00) is warranted and the plaintiff is awarded $175.00 for

   summonses and subpoenas.

          3.      Fees and Disbursements for Printing

          The plaintiffs seek recovery in the amount of $11,396.78 for costs associated

   with photocopies. The defendant asserts that the FedEx cost in the amount of $79.38

   from August 6, 2019, should be denied because it does not identify the matter for which

   the cost was incurred. The plaintiffs assert that the charge was for color photographs

   requested by the defendant, marked as Exhibit No. 1 at the August 7, 2019, deposition

   of the plaintiffs’ expert and used at trial. The undersigned finds that the plaintiffs

   adequately explain the nature of the copy costs associated with the $79.38 FedEx

   charge and will allow recovery for those costs.

          The defendant further asserts that the plaintiffs also request payment for other

   copy costs for more than $11,300.00 (the plaintiff requests $11,317.40 for these other

   copy costs: $11,396.78 - $79.38 = $11,317.40), but do not provide any documentation



                                                   6
Case 1:19-cv-21173-JJO Document 145 Entered on FLSD Docket 05/26/2020 Page 7 of 23



   or explanation to support the request. The defendant also asserts that the plaintiffs did

   not provide receipts or other documents indicating that the costs were actually incurred,

   how many copies were actually made, how much the plaintiffs paid per copy, whether

   the copies were color or black and white, or any other information allowing this Court to

   determine the reasonableness of the requested costs or whether reimbursement for the

   costs is permitted under 28 U.S.C. § 1920.

          Section 1920(4) allows for the costs of making copies that are necessarily

   obtained for use in the case. “[I]n evaluating copying costs, the court should consider

   whether the prevailing party could have reasonably believed that it was necessary to

   copy the papers at issue.” E.E.O.C. v. W&O, 213 F.3d at 623. “[A]n item-by-item

   description is not required, [but] some information of the types or categories of

   documents copied and the reason for the copies must be furnished.” Kellogg Brown &

   Root Int'l, Inc. v. Altanmia Commercial Mktg. Co., No. H07-2684, 2009 WL 1457632, at

   *6 (S.D. Tex. May 26, 2009).

          Here, the plaintiffs explain in their reply that

                 [t]he costs for the remaining photocopies requested to be
                 taxed against the Defendant were used at trial in accordance
                 with the Court’s Order that the parties’ exhibits must be pre-
                 marked with a typewritten exhibit list setting for(th) the
                 number and description of each exhibit, which were
                 subsequently made part of voluminous binders submitted to
                 the jury and the Court.

   Reply (DE # 135, 4/14/20) at p. 3. While the undersigned finds that the plaintiffs made a

   showing that some photocopies were necessarily obtained for use in the case, as they

   were used at trial, the details provided to the Court were not extensive enough for the



                                                  7
Case 1:19-cv-21173-JJO Document 145 Entered on FLSD Docket 05/26/2020 Page 8 of 23



   Court to make an adequate determination as to reasonableness. The Court does not

   know the costs of each copy, the color of the copies, the number of copies, etc. The

   Court further finds that $11,317.40 for copies is an extremely high price, especially

   without pertinent information to determine how that amount was reached. Accordingly,

   the undersigned finds a 75% reduction in the requested photocopy costs is warranted,

   and finds the plaintiffs should recover $2,829.35 (25% of $11,317.40 is $2,829.35) for

   the remaining copy costs, for a total award of $2,908.73 ($2,829.35 + $79.38 =

   $2,908.73) in fees and disbursements for printing.

          4.     Materials and Supplies

          The plaintiffs seek $1,865.36 for costs associated with materials and supplies. In

   the response the defendant argues that the plaintiffs attached receipts from Amazon to

   the Motion, but did not specify what charges the plaintiffs are seeking. The defendant

   notes that the Amazon receipts are for items such as beef jerky, hair styling mousse,

   plates, bowls, copy paper, banker boxes, storage boxes, binders, folders, printer toner

   and other miscellaneous items. The defendant asserts that cost recovery for these

   items is not permitted under 28 U.S.C. §. 1920. In the reply, citing to Procaps v.

   Patheon Inc., No. 12-24356-CIV, 2016 WL 411017, at *7 (S.D. Fla. Feb. 2, 2016), the

   plaintiff asserts that when the Court requests that documents be submitted to the Court

   in binders with tabs, those costs are recoverable.

          The undersigned finds that the costs associated with binders and tabs are not

   permitted under 28 U.S.C. § 1920(4), and should not be awarded to the plaintiffs. See

   Luken v. Int’l Yacht Council Ltd., 2009 WL 678005, at *7 (S.D. Fla. March 11, 2009).



                                               8
Case 1:19-cv-21173-JJO Document 145 Entered on FLSD Docket 05/26/2020 Page 9 of 23



   Courts have held that the costs for tabs and binders are not taxable because they are

   “‘subsumed within operating overhead.’” See Luken, 2009 WL 678005, at *7 (S.D. Fla.

   March 11, 2009) (citing Van Voorhis v. Hillsborough Bd. of County Comm’rs., 2008 WL

   2790244, *5 (M.D. Fla. July 18, 2008)). The undersigned finds that the costs for

   materials and supplies are costs that should be “subsumed within operating overhead”,

   are not permitted, and the plaintiffs are not entitled to recover any money for these

   costs.

            5.    Transcripts

            The plaintiffs seek to recover $9,778.27 for transcripts. The courts have

   interpreted the statute to include only those costs that are “necessarily obtained for use

   in the case.” E.E.O.C., 213 F.3d. at 620-21 (noting that costs of deposition transcripts

   were, either wholly or partially “necessarily obtained for use in the case.”). Whether

   transcripts have been “necessarily obtained for use in the case” or merely for the

   convenience of counsel, is to be determined on a case-by-case basis. See e.g. Desisto

   Coll., Inc. v. Town of Howey-in-the-Hills, 718 F.Supp. 906, 913 (M.D. Fla. 1998). The

   deposition transcript costs and court reporters’ per diem fees are recoverable. See

   Licausi v. Symantec Corp., 2009 WL 3177566 *3 (S.D. Fla. Sept. 29, 2009) (citation

   omitted). Regular delivery fees are also recoverable. However, “... fees for expedited or

   condensed transcripts, compressed and miniscript versions, and CD ROMs with ASCII

   are not reimbursable under § 1920.” Id. (citations omitted).

            The defendant objects to the reimbursement in the amount of $3,430.19 for the

   costs associated with the transcripts of Chris Thompson, Jorge Aucar, and Edgar



                                                9
Case 1:19-cv-21173-JJO Document 145 Entered on FLSD Docket 05/26/2020 Page 10 of 23



   Olazabal, all three of whom were designated as expert witnesses by the plaintiffs in this

   matter. According to the defendant, Mr. Thompson was stricken as an expert and never

   testified at trial, the plaintiffs did not call Mr. Olazabal to testify at trial, and the plaintiffs

   did not identify or explain why ordering the transcripts were necessary for their case.

   See E.E.O.C. v. W&O, 213 F.3d at 620. The defendant further objects to the expedited

   delivery of the three aforementioned transcripts, argues that such costs are not

   permitted under 28 U.S.C. §. 1920, and that the plaintiffs failed to provide

   documentation allowing the Court to evaluate what charges were incurred for traditional

   transcript preparation and what charges were for the expedited nature of the transcripts.

   This, the defendant asserts, prevents the Court from evaluating whether the costs

   incurred for the transcripts of Chris Thompson, Jorge Aucar, and Edgar Olazabal are

   reasonably taxable under 28 USC §. 1920, and therefore, the Court should deny the

   costs associated with these transcripts.

          The plaintiffs assert that the deposition transcripts of Chris Thompson, Jorge

   Aucar, and Edgar Olazabal were all necessarily obtained for use in the case. Citing to

   George R. Hall, Inc. v. Superior Trucking Co., 532 F.Supp. 985, 994 (N.D. Ga 1982)

   quoting Jeffries v. Ga. Residential Fin. Auth., 90 F.R.D. 62, 63 (N.D. Ga. 1981), the

   plaintiffs further assert that “a deposition taken within the proper bounds of discovery

   will normally be deemed to be ‘necessarily obtained for use in the case’ and its costs will

   be taxed unless the opposing party interposes a specific objection that the deposition

   was improperly taken or unduly prolonged.” Citing Helms v. Wal-Mart Stores, Inc., 808

   F.Supp. 1568, 1572 (N.D. Ga. 1981), aff’d, 998 F.2d 1023 (11th Cir. 1993) and Perez v.



                                                    10
Case 1:19-cv-21173-JJO Document 145 Entered on FLSD Docket 05/26/2020 Page 11 of 23



   Carey Int’l, Inc., No. 06-22225-Civ, 2008 WL 4490750, at * 19 (S.D. Fla. Sept. 26,

   2008), aff’d, 373 F.App’x 907 (11th Cir. 2010), the plaintiffs also assert that the Court

   may tax deposition transcripts relied on by a party for summary judgment motions. The

   plaintiffs argue they are entitled to recover for: (1) the deposition transcript of Chris

   Thompson, because his deposition testimony was cited by the plaintiff in motions; (2)

   the deposition transcript of Jorge Aucar, because he testified at trial on behalf of the

   plaintiffs as both a fact witness and an expert witness; and (3) the deposition transcript

   of Edgard Olazabal because his expert report was admitted into evidence at trial and

   “formed the basis for the jury’s award of damages as reflected in the jury verdict.”

   (Plaintiff’s Reply at 6, DE # 135, 4/14/20).

          The undersigned finds that the deposition transcripts of Chris Thompson, Jorge

   Aucar, and Edgar Olazabal are taxable, but the expedited fees associated with the

   depositions are not. The invoices do not specifically state what part of the charges are

   for the transcript and what part of the charges are associated with the expedited fee.

   The undersigned finds that a one-third reduction in the total costs requested (a

   reduction of $1,143.40) for these three individuals, to account for the expedited fees

   charged, is appropriate. The undersigned awards $2,286.79 for the depositions of Chris

   Thompson, Jorge Aucar, and Edgar Olazabal. ($3,430.19 - $1,143.40 = $2,286.79).

          In the response, the defendant objects to the cost of $536.00 for an unspecified

   deposition transcript. In the reply, the plaintiffs clarify that this cost was for the

   deposition transcript of Mr. Basanta who was listed as a witness for the defendant. The

   undersigned finds that this deposition transcript was necessarily obtained for use in the



                                                  11
Case 1:19-cv-21173-JJO Document 145 Entered on FLSD Docket 05/26/2020 Page 12 of 23



   case and awards the plaintiffs $536.00 for the deposition of Mr. Basanta.

         The defendant asserts that the following all include costs that are not

   compensable under 28 U.S.C. §. 1920: (1) the court reporter cost request for Jason

   Gouker in the amount of $212.50; (2) the transcript cost request for Jason Gouker; (3)

   the court reporter and transcript costs for Bradley LaBonde; and (4) the court reporter

   and transcript costs for Ryon Plancer. Specifically, the defendant objects to: (1) the

   $25.00 court reporter charge for Jason Gouker for processing and archival; (2) the

   $390.38 expedited transcript charge for Jason Gouker; (3) the $40.00 litigation support

   package charge for Jason Gouker; (4) the $20.00 condensed transcript charge for

   Jason Gouker; (5) the $45.00 process and handling charge for Jason Gouker, (6) the

   $168.35 exhibit charge for Jason Gouker; (7) the $43.75 color exhibits charge for Jason

   Gouker; (8) the $571.14 expedited transcript charge for Bradley LaBonde; (9) the

   $40.00 litigation support package charge for Bradley LaBonde; (10) the $20.00

   condensed transcript charge for Bradley LaBonde; (11) the $45.00 process and

   handling charge for Bradley LaBonde; (12) the $15.60 exhibit charge for Bradley

   LaBonde; (13) the $794.96 expedited transcript charge for Ryon Plancer; (14) the

   $40.00 litigation support package charge for Ryon Plancer; (15) the $20.00 condensed

   transcript charge for Ryon Plancer; (16) the $45.00 processing and handling charge for

   Ryon Plancer; (17) the $15.00 return of exhibits charge for Ryon Plancer; (18) the

   $145.60 exhibit charge for Ryon Plancer; and (19) the $298.75 color exhibit charge for

   Ryon Plancer. Citing to Ritenour v. Amerigas Propane, Inc., 2019 U.S. Dist. Lexis

   104349 at 10 (S.D. Fla. 2019) (Case No. 18-80574-cv-BLOOM/REINHART), the



                                               12
Case 1:19-cv-21173-JJO Document 145 Entered on FLSD Docket 05/26/2020 Page 13 of 23



   defendant asserts that these charges are not compensable under 28 U.S.C. § 1920.

   The defendant further asserts that the plaintiffs failed to provide an explanation or

   documentation to demonstrate that the above-listed depositions were necessarily

   obtained for use in the case, as none of the transcripts were entered into evidence or

   used for impeachment. The defendant further argues that if the Court does award costs

   associated with the above-mentioned depositions, those costs should be limited as

   follows:

    GOUKER                        Attendance first hour          $85.00
                                  Additional hour(s)             $140.00
                                  Original transcript            $556.75
                                  Total for Gouker:              $781.75
    LaBONDE                       Attendance first hour          $95.00
                                  Additional hour(s)             $65.00
                                  Original Transcript            $518.70
                                  Total for LaBonde:             $678.70
    PLANCER                       Attendance first hour          $95.00
                                  Additional hour(s)             $130.00
                                  Original transcript:           $722.00
                                  Total for Plancer:             $947.00
                                  Total for all three:           $2,407.45

          The plaintiffs assert that: (1) the deposition transcript of Jason Gouker was

   necessarily obtained for use in the case because his deposition testimony bound the

   defendant and Holly Wolf, the witness that appeared at trial to testify on the defendant’s

   behalf; (2) the deposition transcript of Bradley LaBonde was necessarily obtained for



                                                13
Case 1:19-cv-21173-JJO Document 145 Entered on FLSD Docket 05/26/2020 Page 14 of 23



   use in the case because he testified at trial and admitted on cross-examination that, at

   the request of the defendant, he reduced the amount of damaged tiles in his estimate

   from the number he observed to keep the damages below the deductible and prevent

   payment of insurance benefits to the plaintiffs; and (3) the deposition transcript of Ryon

   Plancer was necessarily obtained for use in the case because he testified at trial and on

   cross-examination he admitted that salvage could not be used to replace the damaged

   roof tiles, because to do so would violate both local and state building code.

          The undersigned finds that the depositions of Jason Gouker, Bradley LaBonde

   and Ryon Plancer were all necessarily obtained for use in the case, but that the

   plaintiffs, in accordance with the law cited above, are not entitled to recover for costs

   associated with expedited transcripts, litigation support packages, condensed

   transcripts, etc. Accordingly, the undersigned finds the plaintiffs are entitled to an award

   of $2,407.45 for the deposition transcripts of Jason Gouker, Bradley LaBonde and Ryon

   Plancer.

          The defendants also object to the request by the plaintiffs for costs associated

   with unspecified charges related to transcripts in this case. Specifically, the charges are

   for $75.00, $379.26, and $411.14, and the defendant asserts that the plaintiffs have not

   given an explanation regarding the charges, if the charges were necessarily obtained

   for use in the case, or other information to indicate the amounts are taxable under 28

   U.S.C. §, 1920. The plaintiff does not appear to address these costs in the reply, and

   the undersigned finds the costs are not compensable.

          The final objection by the defendant in the transcript category is for a charge in



                                                14
Case 1:19-cv-21173-JJO Document 145 Entered on FLSD Docket 05/26/2020 Page 15 of 23



   the amount of $188.40 for a trial transcript in an unrelated matter. The defendant

   presumes that the charge is for the transcript the plaintiffs’ provided in opposition to the

   defendant’s request to strike Chris Thompson as an expert witness. Mr. Thompson was

   stricken as an expert and the defendant asserts that the plaintiffs failed to demonstrate

   that these charges were necessary for this case. The plaintiffs assert that the $188.40

   charge is for a trial transcript that was from a trial where Mr. Thompson qualified as an

   expert and was filed with the Clerk of Court as a part of the plaintiffs’ opposition to the

   defendant’s request to strike Mr. Thompson in this case and as part of the plaintiff’s

   request for the Court to reconsider the striking of Mr. Thompson from testifying as an

   expert in this matter. The undersigned finds that this particular transcript was not

   initially from this case, and is not taxable as necessarily obtained for use in this matter.

          Accordingly, the undersigned finds that the plaintiffs are entitled to recover

   $2,287.79 for the deposition transcripts of Chris Thompson, Jorge Aucar, and Edgar

   Olazabal, $536.00 for the deposition transcript of Mr. Basanta, and $2,407.45 for the

   deposition transcripts of Jason Gouker, Bradley LaBonde and Ryon Plancer, for a total

   recovery in the category of transcripts of $5,230.24.

          6.     Illustrative

          The plaintiffs seek $9,962.50 in illustrative costs. These costs are for payments

   to Trilogy Trial Consultants for services such as: (1) jury trial multimedia package

   (including laptops and monitors, etc.); (2) trial planning and preparation (including e-mail

   exchanges, meetings, phone conferences, strategic planning, etc.); (3)

   production/preparation/database collection (including collecting all exhibits in digital form



                                                15
Case 1:19-cv-21173-JJO Document 145 Entered on FLSD Docket 05/26/2020 Page 16 of 23



   from the law firm, etc.); (4) set up and testing of equipment in the Courtroom; (5) video

   to transcript synchronization for depositions (at $85.00 per hour and the amount to be

   determined); and (6) electronic trial presentation. The two invoices provided as exhibits

   to the plaintiffs’ motion from Trilogy Trial Consultants both list video to transcript

   synchronization, but both invoices also indicate that the amount was to be determined

   and neither charge any amount for the service on the aforementioned invoices.

          The defendant asserts that none of these illustration costs are compensable as

   taxable costs. The Southern District of Florida has held that equipment rental is not

   compensable.

                 The language of 28 U.S.C. § 1920 does not specifically
                 permit reimbursement for trial experts or rental equipment
                 utilized at trial. See 28 U.S.C. § 1920(1)-(6). Furthermore,
                 though the court has found no case directly on point in the
                 Eleventh Circuit regarding recovery of costs for equipment
                 rental or for an equipment specialist at trial, the Eleventh
                 Circuit has denied costs for the recovery of the rental of
                 equipment and hiring of a videographer for the playback of
                 video depositions at trial. See Morrison v. Reichhold
                 Chemicals, Inc., 97 F.3d 460, 465 (11th Cir.1996). In light of
                 this precedent and in the absence of any indication in the
                 statute providing for an award of costs for such
                 expenditures, the Court cannot grant Plaintiff recovery of
                 fees costs incurred as a result of services provided by The
                 Legal-eze Graphics Company in the amount of $2,438.00.


   Luken v. Int'l Yacht Council Ltd., No. 02-60772-CIV-DIMITROULEAS, 2009 WL 678005,

   at *6 (S.D. Fla. Mar. 11, 2009).

          The plaintiffs assert in their reply that they are entitled to these costs under 28

   U.S.C. § 1920 because the parties filed a joint motion to allow electronic equipment into

   the courtroom. The plaintiffs note that this Court has both awarded video


                                                 16
Case 1:19-cv-21173-JJO Document 145 Entered on FLSD Docket 05/26/2020 Page 17 of 23



   synchronization costs and not permitted recovery for video synchronization costs. This

   Court stated, in the case of Powell v. The Home Depot, U.S.A., Inc., No. 07-80435-CIV,

   2010 WL 4116488, at *13 (S.D. Fla. Sept. 14, 2010), report and recommendation

   adopted, No. 07-80435-CIV, 2010 WL 4102933 (S.D. Fla. Oct. 18, 2010) that

                [a]lthough this Court was unable to find any cases from the
                Eleventh Circuit addressing a request for the costs of video
                synchronization, and notwithstanding the fact that such costs
                incurred herein may not have been incurred based on mere
                convenience, given the Eleventh Circuit's strict adherence to
                the language of section 1920, it appears likely that the Court
                would find that an award of such costs is not permitted by
                the section. See EEOC, 213 F.3d at 620 (noting that courts
                may only tax costs as authorized by statute) (citing Crawford
                Fitting Co., 482 U.S. at 445); Arcadian Fertilizer, L.P., 249
                F.3d at 1296–1297 (same ). Therefore, this Court
                RECOMMENDS that the District Court DENY Plaintiff's
                request for the costs of video synchronization, in an amount
                of two thousand, one hundred seventy-five dollars
                ($2,175.00).

   Powell v. The Home Depot, U.S.A., Inc., No. 07-80435-CIV, 2010 WL 4116488, at *13

   (S.D. Fla. Sept. 14, 2010), report and recommendation adopted, No. 07-80435-CIV,

   2010 WL 4102933 (S.D. Fla. Oct. 18, 2010). The undersigned, in the case of Managed

   Care Sols., Inc. v. Essent Healthcare, Inc., No. 09-60351-CIV, 2011 WL 2535258, at

   *13 (S.D. Fla. June 27, 2011) found that

                [t]he work performed by TrialGraphix included “video
                synchronization” and “data archive.” As explained in the
                invoices, “[t]he synchronization process enables the trial
                team to display specific selections of video and audio with or
                without the corresponding transcript.” See TrialGraphix
                Invoice (DE# 300–8 at 2, 10/6/10). Data archive refers to the
                storage of this material for future use in other proceedings.
                TrialGraphix also charged for project and design
                consultation. Id. at 4. In the instant case, video



                                              17
Case 1:19-cv-21173-JJO Document 145 Entered on FLSD Docket 05/26/2020 Page 18 of 23



                 synchronization would have assisted the defendant in
                 presenting video deposition testimony to the jury. Based on
                 the Court's own experience, to use of (sic) streamlined video
                 testimony at trial is helpful and conserves time. The Court
                 finds that these expenses were reasonable and recoverable.
                 The defendant will be awarded the full amount paid to
                 TrialGraphix, $4,246.70.

   Managed Care Sols., Inc. v. Essent Healthcare, Inc., No. 09-60351-CIV, 2011 WL

   2535258, at *13 (S.D. Fla. June 27, 2011). The undersigned notes, however, that the

   video synchronization costs that were permitted in the Managed Care case, were

   awarded in a section titled Expenses as part of an award for experts, not in the section

   titled Costs, and finds that here, the video synchronization costs are not permitted as

   costs under 28 U.S.C. § 1920. Moreover, video synchronization costs, while listed on

   the two invoices from Trilogy Trial Consultants, did not have a monetary amount

   attributed to them.

          7.     Expert Witness Fees

          The plaintiffs seek $17,880.00 for expert witness fees. These costs include

   $2,000.00 for the plaintiffs’ expert witness from DDA Claims Management, $1,200.00 for

   the plaintiffs’ expert from DCH Engineering, $1,380.00 for the defense expert from

   HAAG Engineering, and $13,300.00 for the plaintiffs’ fee expert Ramon A. Abadin, Esq.

   These witnesses were not court appointed. Morever, only one of the plaintiffs’ expert

   witnesses testified at trial. The Eleventh Circuit has stated:

                         We think that the inescapable effect of these
                         sections [28 U.S.C. §§ 1920 and 1821] in
                         combination is that a federal court may tax
                         expert witness fees in excess of the $[40]-per-
                         day limit set out in § 1821(b) only when the



                                                18
Case 1:19-cv-21173-JJO Document 145 Entered on FLSD Docket 05/26/2020 Page 19 of 23



                        witness is court-appointed. The discretion
                        granted by Rule 54(d) is not a power to evade
                        this specific congressional command. Rather,
                        it is solely a power to decline to tax, as costs,
                        the items enumerated in § 1920.

   Morrison v. Reichhold Chemicals, Inc., 97 F.3d 460, 463 (11th Cir. 1996) (citing

   Crawford Fitting Company v. J.T. Gibbons, Inc., 482 U.S. 437, 442, 107 S.Ct. 2494,

   2497-98 (1987). The plaintiffs’ costs in this category are limited to a $40 witness fee for

   the expert witnesses that testified at trial. The plaintiffs are awarded $40.00 for costs in

   this category.

          8.        PACER

          The plaintiffs seek $693.40 for PACER charges. Citing to Powell v. Carey Int’l,

   Inc., 548 F.Supp.2d 1351, 1364 (S.D. Fla. 2008), the plaintiffs state that “[p]ursuant to §

   1920(5), prevailing parties are entitled to docket fees for electronic access.” (Plaintiff’s

   Reply at p. 8, DE # 135, 4/14/20). Powell indicates that “[p]ursuant to § 1920(5),

   prevailing parties are entitled to docket fees”, Powell does not indicated that prevailing

   parties are entitled to docket fees for electronic access. 28 U.S.C. § 1920(5) indicates

   that “[d]ocket fees under section 1923 of this title” are permitted, not that docket fees for

   electronic access are permitted. 28 U.S.C. § 1923 does not refer to electronic access.

   Moreover, this Court has determined that PACER fees are not taxable under § 1920.

   See Glob. Patent Holdings, LLC v. Panthers BRHC LLC, No. 08-80013-CIV, 2009 WL

   1809983, at *2 (S.D. Fla. June 25, 2009), citing Duckworth v. Whisenant, 97 F.3d 1393,

   1399 (11th Cir. 1996). Accordingly, the undersigned finds that the plaintiffs should not

   recover costs associated with PACER.



                                                19
Case 1:19-cv-21173-JJO Document 145 Entered on FLSD Docket 05/26/2020 Page 20 of 23



          9.       Miscellaneous

          The defendant asserts that

                   [a]s part of their exhibits, Plaintiffs have attached summaries
                   of costs for unknown charges. See Plaintiffs’ Motion Exhibit
                   (D.E. 152-2; 129-2), pp. 60, 107-109 of 215. It is unclear as
                   to the nature of these charges, whether they are related to
                   this litigation, whether it was necessary to incur these
                   charges or any other information for this Court to evaluate
                   these charges. As such, the Court should deny an award of
                   any of these charges.


   Defendant’s Response at p. 15 (DE # 130, 4/7/20). In their reply, the plaintiffs assert

   that

                   Defendant has not specified exactly what costs it is
                   requesting be”denied” therefore, the Plaintiffs request that
                   any costs not specifically addressed by this Reply be
                   awarded under 28 U.S.C. 1920 against the Defendant in
                   these actions.


   Plaintiffs’ Reply at p.9 (DE # 135, 4/14/20). In their motion, the plaintiffs request the

   costs outlined in the following chart.


    Description                                     Amount
    Fees of the Clerk                               $1,233.00
    Fees for Service of Summons and                 $240.00
    Subpoenas
    Photocopies                                     $11,396.78
    Materials/Supplies                              $1,865.36
    Transcripts                                     $9,778.27
    Illustrative                                    $9,962.50




                                                 20
Case 1:19-cv-21173-JJO Document 145 Entered on FLSD Docket 05/26/2020 Page 21 of 23




    Expert Witness Fees                             $17,880.00
    Mediation                                       $1,033.50
    Pacer                                           $693.40
    Travel                                          $824.44
    Research                                        $4500.00
    Courier/Shipping Charges                        $118.37
    Parking                                         $263.25
    Total                                           $59,788.87

   In their reply, the plaintiffs withdraw the costs listed in the chart below.


    Mediation                                       $1,033.50
    Travel                                          $824.44
    Research                                        $4500.00
    Courier/Shipping Charges                        $118.37
    Parking                                         $263.25
    Total:                                          $6,739.56

            In the Bill of Costs submitted as Exhibit A to the Motion to Tax Costs, the

   plaintiffs seek $59,788.87 in costs for the categories of: (1) Fees of the Clerk

   ($1,233.00); (2) Fees for the service of summons and subpoena ($240.00); (3) Fees for

   printed or electronically recorded transcripts necessarily obtained for use in the case

   ($9,778.27); (4) Fees for disbursement and printing ($11,396.78); (5) Fees for the

   exemplification and costs of making copies of any materials where the copies are

   necessarily obtained for use in the case ($9,962.50); (6) Docket Fees under 28 U.S.C.

   1923 ($693.40); (7) Other costs ($26,484.92). In the Motion, “other costs” were listed



                                                 21
Case 1:19-cv-21173-JJO Document 145 Entered on FLSD Docket 05/26/2020 Page 22 of 23



   more specifically as outlined in the chart below, but still equal $26,484.92.


    Expert Witness Fees                            $17,880.00
    Mediation                                      $1,033.50
    Materials and Supplies                         $1,865.36
    Travel                                         $824.44
    Research                                       $4500.00
    Courier/Shipping Charges                       $118.37
    Parking                                        $263.25
    TOTAL:                                         $26,484.92

   The plaintiffs requested the same amount of costs in the initial motion as they did in the

   Bill of Costs ($59,788.87). The undersigned addresses all of the costs sought by the

   plaintiffs in both the motion and the Bill of Costs in this Order, and there are no further

   miscellaneous costs that require evaluation by the undersigned.

                                         CONCLUSION

            The chart below summarizes the costs the undersigned awards to the plaintiffs.


    Category                                       Amount
    Fees of the Clerk                              $822.00
    Fees for Service of Summons and                $175.00
    Subpoenas
    Fees for Disbursements and Printing            $2,908.73
    Transcripts                                    $5,230.24
    Expert Witness Fees                            $40.00
    Total                                          $9,175.97




                                                22
Case 1:19-cv-21173-JJO Document 145 Entered on FLSD Docket 05/26/2020 Page 23 of 23



   In accordance with the forgoing Order, the Plaintiffs Jose Rodriguez’s and Marcee K.

   Rodriguez’s Motion to Tax (DE # 129, 3/24/20 in case 19cv21173 and DE # 152,

   10/31/19 in case 18cv23585) is GRANTED in part and DENIED in part, and the

   plaintiffs are awarded $9,175.97 in costs.

           DONE AND ORDERED in Chambers at Miami, Florida, this 26th day of May,

   2020.

                                            ___________________________________
                                            JOHN J. O'SULLIVAN
                                            UNITED STATES MAGISTRATE JUDGE




                                                23
